Citation Nr: 1546579	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-01 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease with mild diarrhea.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to December 2002 and January 2005 to July 2006, with additional participation in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A January 2014 Board decision denied the matter on appeal.  An April 2015 decision by the United States Court of Appeals for Veterans Claims (CAVC) set aside the January 2014 Board decision and remanded the matter for further proceedings, as detailed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By statement dated October 2015, the Veteran requested a remand to consider new evidence and argument, namely his October 2015 appellate brief, and for a new VA examination in light of the April 2015 CAVC remand.  The Board agrees that a new VA examination is needed, to allow for evidentiary development in accordance with the Veteran's contentions and the CAVC remand's instructions.

First, the CAVC decision found that the Board erroneously considered the ameliorative effects of medication on the Veteran's condition and relied on medical examinations that did not address the state of the condition without medication.  Second, it found that the Board inadequately considered the Veteran's lay statements regarding his symptoms and functional impairments, as many were within the scope of the Veteran's personal experience.  A new VA examination is required to address these points.

Further, the Veteran's October 2015 appellate brief raised additional contentions.  The Veteran requests that a VA examiner assess his irritable bowel syndrome symptoms which may provide for a higher rating under an alternate diagnostic code.  Further, the Veteran requested endoscopic testing to be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the severity of his service-connected gastroesophageal reflux disease with mild diarrhea, at present and throughout the appeals period.  

The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

In particular the examiner is requested to:

(a)  Please assess the severity of the Veteran's condition without medication, throughout the appeals period.

(b)  Please appropriately document and consider the Veteran's lay statements, especially as to those symptoms physically observable to a lay person.

(c)  Please include an assessment of the Veteran's stated irritable bowel syndrome.

(d)  All diagnostic testing necessary should be conducted.  If the examiner considers endoscopic testing to be necessary, it should be conducted.  If such testing is not necessary, the examiner should explain why the testing is not appropriate.

A complete rationale for any conclusions or opinions rendered should be provided.  

2.  Then, after completing any additional development needed, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should furnish to him a supplemental statement of the case and afford him and his attorney the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

